Citation Nr: 1549488	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  10-48 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a disorder characterized as a positive purified protein derivative (PPD) tuberculin test.  

2.  Entitlement to service connection for major depressive disorder (MDD).  

3.  Entitlement to service connection for a left shoulder disability.  

4.  Entitlement to service connection for a left arm disability.  

5.  Entitlement to service connection for dyspnea on exertion, claimed as shortness of breath.  

6.  Entitlement to service connection for a stomach disability.  

7.  Entitlement to service connection for a vision disability.  

8.  Entitlement to service connection for a migraine headache disorder, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  
9.  Entitlement to service connection for a left knee disability, to include as secondary to a left ankle disability.  

10.  Entitlement to service connection for a skin rash of the face and hands.  

11.  Entitlement to service connection for a left ankle disability.  

12.  Entitlement to service connection for sleep apnea.  

(The issue of entitlement to an annual clothing allowance is addressed in a separate Board decision).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from October 1994 to July 1995, May 1999 to November 1999, and from October 2001 to December 2001.  He also has unverified service with the Arkansas National Guard.  
These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2009 and February 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) located in North Little Rock, Arkansas.  

In January 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript has been associated with the electronic file (Virtual VA).  As reflected in the transcript, the representative mistakenly identified himself as being a representative with the Veterans of Foreign Wars of the United States (VFW).  In a November 2015 statement, it was clarified that the representative was acting on behalf of the American Legion, the Veteran's current representative as the hearing representative was an officer of both organizations.  See the November 2015 correspondence.  

This appeal has been processed utilizing the paper, the electronic Veterans Benefits Management System (VBMS), and the Virtual VA claims processing systems.  

The issues of entitlement to service connection for a left shoulder disability; a left arm disability; dyspnea on exertion, claimed as shortness of breath; a stomach disability; a vision disability; a migraine headache disorder, to include as secondary to service-connected PTSD; a left knee disability; a skin rash of the face and hands; a left ankle disability; and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In March 2015, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that he wished to withdraw his appeal regarding entitlement to service connection for a disorder characterized as a positive PPD tuberculin test and MDD; therefore, there are no questions of fact or law remaining before the Board in this matter.



CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the issues of entitlement to service connection for a disorder characterized as a positive PPD tuberculin test and MDD have been met.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Issues on Appeal

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202. 

The issues of entitlement to service connection for a disorder characterized as a positive PPD tuberculin test and MDD were developed for appellate consideration.  In correspondence dated March 2015, and received by the RO in March 2015, the Veteran indicated that he wished to withdraw his appeal as to the stated issues.  Due to the withdrawal of these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the stated issues and they are dismissed.  


ORDER

The appeal as to entitlement to service connection for a disorder characterized as a positive purified protein derivative (PPD) tuberculin test is dismissed.  

The appeal as to entitlement to service connection for major depressive disorder (MDD) is dismissed.  


REMAND

Remand is required to verify the Veteran's periods of service; obtain outstanding treatment records; and afford him VA examinations to determine the etiology of his claims for service connection for a stomach disability, a migraine headache disorder, and a left knee disability.  

Remand is also required for issuance of a statement of the case (SOC) on the issues of entitlement to service connection for a left shoulder disability, left arm disability, and sleep apnea.  In January 2010 and November 2014, the Veteran expressed disagreement with the May 2009 and February 2014 rating decisions that discussed the claims; however, no SOC has been issued addressing the claims.  Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC) or any other appropriate agency, to verify the specific dates of the Veteran's active duty, active duty for training (ACDUTRA), and/or inactive duty for training (INACDUTRA).  The Veteran has indicated that he served in the Army National Guard.  All records/responses received should be associated with the claims file or electronic file.  Reference is made to the Veteran's per point summary statement from the Army National Guard in the December 2010 statement of the case (SOC).  This document may be submitted in lieu of contacting the NPRC if it verifies the information requested.  

2.  Obtain the service treatment records and personnel records associated with his Army National Guard service, and/or his specific reserve unit from the NPRC, and/or the National Archives and Records Administration (NARA).  All records/responses received should be associated with the claims file or electronic file.  If additional service and personnel records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.  

3.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for all his current disabilities on appeal.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or electronic file.  

A specific request should be made for any records of treatment from the Delta Regional Medical Center (previously King's Daughters Hospital) in Greenville, Mississippi, and from the Central Arkansas Veterans Healthcare system in Little Rock, Arkansas, from July 2015 to the present.  

If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.  

4.  After the above development has been completed, schedule the Veteran for a VA examination to determine the etiology of his claimed stomach disability.  The Veteran's claims file and electronic file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  Issue an opinion that specifically addresses the questions below with a full explanation for any conclusions.  

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, the Board calls the examiner's attention to the following:

* Service treatment records note the Veteran reporting to sick call in November 1994 with complaints of stomach cramps while performing sit-ups.  He stated that he could only complete ten sit-ups before the cramps started.  After physical examination testing, the Veteran was diagnosed with muscle cramps.  He was educated on proper nutrients and advised to take aspirin or acetylsalicylic acid (ASA) as needed.  

* Post service VA outpatient treatment records dated April 2013 reflect a diagnosis and treatment for gastroesophageal reflux disease (GERD).  

* At the January 2014 Board hearing, the Veteran testified that his stomach disability started after an overweight soldier fell on top of him in service.  He stated that after the incident, he has had ongoing stomach problems.  

All indicated tests and studies must be performed.  The examiner must provide a diagnosis for each stomach disability found.  In regard to each identified stomach disability, the examiner must provide an opinion as to whether the disability began during a qualifying period of active military service (whether on active duty, ACDUTRA, or INACDUTRA), or is any way related or attributable to his military service.  

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.  

5.  Schedule the Veteran for a VA examination to determine the etiology of his claimed migraine headache disorder.  The Veteran's claims file and electronic file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  Issue an opinion that specifically addresses the questions below with a full explanation for any conclusions.  

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, the Board calls the examiner's attention to the following:

* Service treatment records reflect no complaints, treatment, or diagnosis of headaches.  

* At the January 2014 Board hearing, the Veteran testified that he first noticed his headaches when he was preparing to travel overseas for the first time in service.  He explained that he was on active duty and sought treatment with a field doctor, but was only prescribed Tylenol.  He admitted to having headaches since that time.  

* In November 2014, the Veteran was afforded a VA examination for his claimed migraine headache disorder.  He reported having occipital headaches approximately three times per week.  After physical examination testing, the examiner diagnosed the Veteran with tension headaches.  The examiner concluded that the headaches are less likely as not secondary to his service-connected PTSD because there have been no medical studies showing a cause and effect relationship between PTSD and headaches.  

All indicated tests and studies must be performed.  The examiner must provide a diagnosis for each headache disability found.  In regard to each identified headache disability, the examiner must provide an opinion as to whether the disability began during a qualifying period of active military service (whether on active duty, ACDUTRA, or INACDUTRA), or is any way related or attributable to his military service.  In rendering the requested opinion, the examiner must properly consider the Veteran's competent reports of headaches with onset during active service and since that time.  

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.  

6.  Schedule the Veteran for a VA examination to determine the etiology of his claimed left knee disability.  The Veteran's claims file and electronic file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  Issue an opinion that specifically addresses the questions below with a full explanation for any conclusions.  

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, the Board calls the examiner's attention to the following:

* In March 1994, the Veteran reported having "[t]rick" or locked knee on his March 1994 report of medical history.  The examining physician noted that the left knee occasionally locks up following running, but the Veteran can perform the annual physical fitness test (AFPT).  

* VA outpatient treatment records dated September 2008 note a history of left knee arthroplasty with a subsequent staph infection in 2001.  The Veteran reported having pain in his left knee since that time.  

* At the January 2014 Board hearing, the Veteran testified that while on ACDUTRA, he sprained his left ankle.  He stated that medic arrived on the scene and bandaged the ankle.  Since that time, he has endured problems with his left knee.  The Veteran asserts that his left knee is attributable to his military service, or in the alternative, caused by his left ankle disability.  

All indicated tests and studies must be performed.  The examiner must provide a diagnosis for each left knee disability found.  In regard to each identified left knee disability, the examiner must provide an opinion as to whether the disability began during a qualifying period of active military service (whether on active duty, ACDUTRA, or INACDUTRA), or is any way related or attributable to his military service.  The examiner must also provide an opinion as to whether the Veteran's left knee disability was caused by or aggravated beyond the normal progression (chronically worsened) by his claimed left ankle disability. 

All examination findings, along with the complete rationale for all opinions expressed, must be set forth in the examination report.

7.  Issue a SOC to the Veteran and his representative, addressing the issues of entitlement to service connection for a left shoulder disability, a left arm disability, and sleep apnea.  The Veteran and his representative must be advised of the time limit in which he may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.  

8.  After accomplishing any additional development deemed appropriate, readjudicate the claims remaining on appeal.  If the benefits sought in connection with the claims remain denied, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


